Citation Nr: 1623213	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea. 

2. Entitlement to service connection for sleep apnea, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July1968 to July 1970 and from March 1971 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2005 rating decision, the RO denied a service connection claim for sleep apnea.  The Veteran did not submit new and material evidence or perfect an appeal within one year of that decision and the decision became final.

2. The evidence added to the record since the July 2005 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea. 


CONCLUSIONS OF LAW

1. The July 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a July 2005 rating decision, the RO denied service connection for sleep apnea on the basis that there was no evidence that the condition began in service or was caused by some event or experience in service.  Evidence considered at the time of the rating decision includes VA treatment records and a May 2005 VA examination.  

Since the July 2005 rating decision, the Veteran has submitted lay statements, buddy statements and additional treatment records.  In his May 2011 substantive appeal, the Veteran asserted that his sleep apnea is related to his service-connected sinusitis.  To support his claim, the Veteran submitted a December 2007 statement from Dr. R.S., his private provider who noted that the Veteran's sleep apnea has been "complicated" by his chronic sinus problems.  The Veteran also submitted a December 2009 statement from Dr. R.F.  After reviewing the Veteran's service medical records, Dr. R.F. opined that it is more likely that the Veteran had a "preexisting" diagnosis of obstructive sleep apnea prior to his elective retirement.  

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The treatment records indicate that the Veteran's sleep apnea potentially existed prior to separation and has been complicated by his service-connected disability.  Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for sleep apnea has been received, to this extent, the appeal is granted.


REMAND

The Veteran should be afforded a VA examination for his sleep apnea to determine whether the currently diagnosed condition is directly related to service or caused or aggravated by the service-connected sinusitis.  

Service medical records show an assessment of probable sleep apnea and nasal septum deviation in April 1992; however, the report of a June 1992 physical examination for retirement did not include any diagnosis or complaints of snoring or sleep apnea.  Recently submitted evidence includes the statement from Dr. R.F., that the Veteran had a "preexisting" diagnosis of obstructive sleep apnea prior to his elective retirement.  The December 2007 statement from Dr. R.S., noted that the Veteran's sleep apnea has been complicated by his chronic sinus problems.  

The record includes reports of two May 2005 VA examinations.  One examiner related the Veteran's reported history of complaints in service and diagnosed obstructive sleep apnea, but did not offer an opinion as to etiology.  A second examiner considered the Veteran's medical history and complaints and current diagnosis of sleep apnea, but opined that there is no evidence of complaints consistent with sleep apnea during the Veteran's military service.  In providing this opinion, the examiner stated that she was unable to locate any complaints on an ongoing basis for fatigue, morning headaches, waking up choking or any other complaints that would suggest a diagnosis of obstructive sleep apnea.  

On remand, the examiner should consider the Veteran's service treatment records, including the April 1992 assessment of probable sleep apnea and his complaints of a choking sensation at night, the opinion provided by Dr. R.F. and whether the Veteran's condition is related to his service-connected sinusitis.  

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his sleep apnea since 2008.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his sleep apnea.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is related to service.  In providing an opinion, the examiner should consider the statement provided by Dr. R.F., and the Veteran's service medical records showing a diagnosis for probable sleep apnea and complaints of choking at night.  

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected sinusitis.  The examiner should consider the statement provided by Dr. R.S., indicating that the Veteran's sleep apnea has been complicated by his chronic sinusitis. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's condition(s) before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


